internal_revenue_service number release date index number ----------------------------------- ------------------------------------------------ --------------------------------- ---------------- ---------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact -------------------- id no ---------------- telephone number -------------------- refer reply to cc psi b01 plr-104625-16 date date legend x -------------------------------------------------- ----------------------------------- exempt_organization -------------------------------------------------------------------- ----------------------------------------------------------------------- y -------------------------------------------------- ------------------------------------------------- p -------------------------------------------------- -------------------------------------------------- state date date year -------- ----------------- --------------------- ------ dear ---------------- this responds to a letter dated date submitted on behalf of x requesting that the service grant x an extension of time under sec_301_9100-3 of the procedure and plr-104625-16 administration regulations to file an election under sec_301_7701-3 to be treated as an association_taxable_as_a_corporation for federal tax purposes effective on date additionally x requests an extension under sec_301_9100-3 to make an election not to be treated as a tax-exempt_entity under sec_168 of the code facts according to the information submitted and representations made x was formed as a limited_liability_company under the laws of state on date x represents that it is an entity eligible to elect to be treated as an association_taxable_as_a_corporation for federal tax purposes x is wholly owned by exempt_organization which is represented to be a tax-exempt_organization described in sec_501 x has an ownership_interest in y y is the general_partner of p a limited_partnership which is treated as a partnership for federal tax purposes p acquired land built property and placed the property in service in year x intended to be treated as an association_taxable_as_a_corporation for federal tax purposes effective date however due to inadvertence x failed to timely file form_8832 entity classification election to elect to be treated as an association_taxable_as_a_corporation for federal tax purposes x also intended to make a sec_168 election for year however due to inadvertence x failed to file in a timely manner its tax_return for year because of these actions under the applicable regulations x was considered an entity disregarded from exempt_organization for federal tax purposes and therefore exempt_organization was considered a partner in p after x realized that it had not timely filed the two elections it requested relief under sec_301_9100-3 to make an election to be treated as an association_taxable_as_a_corporation effective date as well as relief to make the election provided for under sec_168 effective for year from the materials submitted it is clear that x at all times intended to make the sec_168 election upon discovering its failure x promptly sought an extension of time in which to file the election moreover x represents that it has acted reasonably and in good_faith that granting relief will not prejudice the interests of the government and that it is not using hindsight in making either election law and analysis sec_167 of the internal_revenue_code provides generally for a depreciation deduction for property used in a trade_or_business under sec_168 the alternative plr-104625-16 depreciation system must be used for any tax-exempt_use_property as defined in sec_168 sec_168 provides generally that any tax-exempt_controlled_entity is treated as a tax-exempt_entity for purposes of sec_168 under sec_168 a tax-exempt_controlled_entity means any corporation without regard to that subparagraph and sec_168 if percent or more in value of the corporation’s stock is held by one or more tax-exempt entities other than a foreign_person_or_entity under sec_168 a tax-exempt_controlled_entity can elect not to be treated as a tax-exempt_entity such an election is irrevocable and will bind all tax-exempt entities holding an interest in the tax-exempt_controlled_entity sec_301_7701-3 of the procedure and administration regulations provides in part that a business_entity that is not classified as a corporation under sec_301 b or an eligible_entity can elect its classification for federal tax purposes an eligible_entity with a single owner can elect to be classified as an association or to be disregarded as an entity separate from its owner sec_301_7701-3 provides that unless the entity elects otherwise a domestic eligible_entity is disregarded as an entity separate from its owner if it has a single owner sec_301_7701-3 provides in part that an eligible_entity may elect to be classified other than as provided under sec_301_7701-3 or to change its classification by filing form_8832 entity classification election with the designated service_center sec_301_7701-3 provides that an election made under sec_301_7701-3 will be effective on the date specified by the entity on form_8832 or on the date filed if no such date is specified on the election form the effective date specified on form_8832 cannot be more than days prior to the date on which the election is filed and cannot be more than months after the date on which the election is filed if an election specifies an effective date more than days prior to the date on which the election is filed it will be effective days prior to the date it was filed under sec_301_9100-7t a sec_168 election must be made by the due_date incluing extensions of the tax_return for the first taxable_year for which the election is to be effective sec_301_9100-7t provides the manner in which the sec_168 election is made sec_301_9100-1 provides that the commissioner may grant a reasonable extension of time to make a regulatory election or a statutory election but no more than months except in the case of a taxpayer who is abroad under all subtitles of the internal_revenue_code except subtitles e g h and i sec_301_9100-1 defines the term regulatory election as an election whose due_date is prescribed by a plr-104625-16 regulation published in the federal_register or a revenue_ruling revenue_procedure notice or announcement published in the internal_revenue_bulletin because the due_date of the sec_168 election is prescribed in sec_301_9100-7t the sec_168 election is a regulatory election sec_301_9100-1 through provide the standards the commissioner will use to determine whether to grant an extension of time to make the election sec_301_9100-2 provides the rules governing automatic extensions of time for making certain elections sec_301_9100-3 provides the standards the commissioner will use to determine whether to grant an extension of time for regulatory elections that do not meet the requirements of sec_301_9100-2 under sec_301_9100-3 a request for relief will be granted when the taxpayer provides evidence to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and granting relief will not prejudice the interests of the government sec_301_9100-3 provides that a taxpayer is deemed to have acted reasonably and in good_faith if the taxpayer - i requests relief before the failure to make the regulatory election is discovered by the service ii failed to make the election because of intervening events beyond the taxpayer’s control iii failed to make the election because after exercising due diligence the taxpayer was unaware of the necessity for the election iv reasonably relied on the written advice of the service or v reasonably relied on a qualified_tax professional and the tax professional failed to make or advise the taxpayer to make the election under sec_301_9100-3 a taxpayer is considered to have not acted reasonably and in good_faith if the taxpayer -- i seeks to alter a return position for which an accuracy-related_penalty could be imposed under sec_6662 at the time the taxpayer requests relief and the new position requires a regulatory election for which relief is requested ii was fully informed of the required election and related tax consequences but chose not to file the election or plr-104625-16 iii uses hindsight in requesting relief if specific facts have changed since the original deadline that make the election advantageous to a taxpayer the service will not ordinarily grant relief sec_301_9100-3 provides that the service will grant a reasonable extension of time only when the interests of the government will not be prejudiced by the granting of relief sec_301_9100-3 provides that the interests of the government are prejudiced if granting relief would result in a taxpayer having a lower tax_liability in the aggregate for all taxable years affected by the election than the taxpayer would have had if the election had been timely made under sec_301_9100-3 the interests of the government are ordinarily prejudiced if the taxable_year in which the regulatory election should have been made or any taxable years affected by the election had it been timely made are closed by the period of limitations on assessment under sec_6501 before the taxpayer’s receipt of a ruling granting relief under this section x submitted information that indicates that at all times x intended to make the sec_168 election by the due_date including extensions for the tax_return for the first taxable_year for which the election would be effective and that x’s failure to make the sec_168 election was inadvertent x represents that it failed to make the election because of intervening events beyond its control further x has requested relief before the service discovered the failure to make the sec_168 election through an examination there is no evidence that x is using hindsight in requesting relief furthermore based on the facts presented and the representations made x will not have a lower tax_liability for all tax years affected by the sec_168 than it would have had if the sec_168 election had been timely made we conclude that x has acted reasonably and in good_faith therefore the interests of the government will not be prejudiced by the granting of relief conclusion based solely on the information submitted and the representations made we conclude that with respect to x’s failure to timely elect to be treated as an association_taxable_as_a_corporation effective date the requirements of sec_301_9100-3 have been satisfied as a result x is granted an extension of time of days from the date of this letter to file a form_8832 with the appropriate service_center to elect to be treated as an association_taxable_as_a_corporation for federal tax purposes effective date a copy of this letter should be attached to the form_8832 filed for x in addition we also conclude that the requirements of sec_301_9100-3 have been satisfied with respect to x’s failure to make the election under sec_168 for year accordingly x is granted an extension of time of days from the date of this letter to file an amended_return for year making the election under sec_168 x should attach a copy of this letter to its amended_return plr-104625-16 except as specifically set forth above we express or imply no opinion concerning the federal tax consequences of the facts of this case under any other provision of the code this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent pursuant to a power_of_attorney on file with this office we are sending a copy of this letter to x’s authorized representatives sincerely associate chief_counsel passthroughs special industries by david r haglund david r haglund chief branch office of the associate chief_counsel passthroughs special industries enclosures copy of this letter copy of this letter for sec_6110 purposes cc
